UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6253



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PATRICIA ANN SAVVA,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
District Judge. (CR-02-280; CA-04-265-5-H)


Submitted:   July 25, 2005                 Decided:   August 4, 2005


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Patricia Ann Savva, Appellant Pro Se.   Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Patricia     Ann    Savva,       currently    serving   a     federal

probationary sentence, seeks to appeal the district court’s order

dismissing her motion filed under 28 U.S.C. § 2255 (2000).                       The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.             28 U.S.C. § 2253(c)(1) (2000).           A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                         28 U.S.C.

§ 2253(c)(2) (2000).           This standard is satisfied by demonstrating

that reasonable jurists would find that the district court’s

assessment of Savva’s constitutional claims is debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).               We have independently reviewed

the record and conclude that Savva has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts   and    legal     contentions     are     adequately   presented     in   the

materials     before     the     court   and     argument   would   not    aid   the

decisional process.



                                                                          DISMISSED




                                         - 2 -